DETAILED ACTION

Introduction
1.         This office action is in response to Applicant’s submission filed on 11/26/2019.   Claims 21-40 are pending in the application and have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
3.	The drawings filed on 11/26/2019 have been accepted and considered by the Examiner.	

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.	Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,535,348; claims 1-20 of U.S. Patent No. 10,032,452. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons. Although the conflicting claims are not identical, they  
“…receive…parse…generate…select…indentify…determine…select…provide…” features. In said applications, there is recited a system and method comprising inter alia the mentioned similar features of receiving a voice or speech input, then a request which is later involved in  the “…receive…parse…generate…select…indentify…determine…select…provide…” features. Additionally, a first interface of the plurality of interfaces and a first characteristic in the Application ‘622 have been replaced from first resource utilization value and second resource utilization value in the Patents ‘348 and ‘452. As can be seen, from the exemplary features recited, Application ‘622 and Patents ‘348 and ‘452 share the similar features. Thus, the scope of Application ‘622 and Patents ‘348 and ‘452 apparently cover the requests to “…receive…parse…generate…select…indentify…determine…select…provide…” features as recited. 
Thus, Claims 21-40 is (are) rejected on the ground(s) of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Patent ‘348 and claims 1-20 of Patent ‘452, and correspondingly would be obviously performed by the similar elements of the said Patents ‘348 and ‘452 since the similar elements of the Application ‘622 is an obvious variant(s) of Patents ‘348 and ‘452.   Thus, In re Karlson, 136 USPQ 184 (1963):  “Omission of an element and its function is an obvious expedient if the remaining elements perform the same functions as before”.   Dependent Claims 22-32, and 34-40 also follow the same rationale as to corresponding .

Allowable Subject Matter
6.       Claims 21-40 would be allowable over the prior art of record.
The following is an Examiner’s Statement of Reasons for Allowance:
As per independent Claims 21, and 33, Young et al., (U.S. Patent Application Publication:  2003/0154072), already of record, and hereinafter referred to as YOUNG, teaches programmable computer-implemented and network enabled methods (See e.g., YOUNG ¶¶ [0022]-[0025], [0027], [0028], [0030], [0031], [0032], [0036], [0037], [0059]-[0061], Fig. 1) wherein stations 106a-106n  can receive and/or obtain users voice signals from customer phones 102a-102n and agent headsets 104a-104n  and record the acoustic signals of each call as sound files with voice contents, (See e.g., YOUNG ¶¶ [0022], [0023], [0059]-[0061], Fig. 1). In YOUNG, a client and/or server architecture 100 to send, receive and/or store accessible information as portions of PC “.wav” sound files (e.g., number of calls including a particular term as trigger words); (e.g., call portions of lexical content) is disclosed in database 112, and how the plurality of words and/or phrases having terms as trigger words are recognized, and the recognition system assigns confidence 206 to the terms, and how the located  i.e., words, sets of words (e.g., profanity, product names, and/or words associated with common problems), (e.g., “find calls like this one”), (e.g., query by example) with selectable content can be provided to the user, (See e.g., YOUNG ¶¶ [0022]-[0025], [0027], [0028], [0030], [0031], [0032], [0036], [0037], [0059]-[0061],  Fig. 1). In YOUNG, nevertheless neither of the techniques and applications suggesting plurality of words and/or phrases having terms as trigger words recognized  and/or recognition system assigning supra recited limitations as specifically recited in Claims 21, and 33 correspondingly.
Similarly, dependent Claims 22-32; and 34-40 would further limit allowable independent Claims 21, and 33, and thus they would also be allowable over the prior art of record by virtue of their dependency.
Conclusion
7.       The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Flinn et al., (J. Flinn, SoYoung Park and M. Satyanarayanan, "Balancing performance, energy, and quality in pervasive computing," Proceedings 22nd International Conference on Distributed Computing Systems, Vienna, Austria, 2002, pp. 217-226, doi: 10.1109/ICDCS.2002.1022259), discloses how “…Spectra enables applications to combine the mobility of small devices with the greater processing power of static compute servers. Spectra is self-tuning: it monitors both application resource usage and the availability of resources in the environment, and dynamically determines how and where to execute application components.…” (See e.g., Flinn et al., Abstract).  
Please, see for additional references PTO-892.
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Edgar Guerra-Erazo whose telephone number is (571) 270-3708.  The examiner can normally be reached on M-F 7:30a.m.-5:00p.m. EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bhavesh Mehta can be reached 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/EDGAR X GUERRA-ERAZO/Primary Examiner, Art Unit 2656